DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The content of claims 4 and 8 is confusing in that it contradicts that which has been set forth in preceding claim 1.  Specifically, it is unclear how a timing to fire the second squib when the head-on collision occurs in a state where an occupant corresponding to an AF05 dummy or an occupant smaller than the AF05 dummy is seated in the passenger seat is the same as a timing to fire the second squib when the oblique collision occurs, when preceding claim 1 sets forth the second squib is fired at a timing earlier than that when the head-on collision occurs.  Clarification and rephrasing are required.

Allowable Subject Matter
Claims 1-3, 5-7, and 9 are allowed.
Claims 4 and 8 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the allowable subject matter is a controlling portion configured to control the inflator such that, when a head-on collision occurs, the second squib is fired after the first squib is fired, and when an oblique collision occurs, the second squib is fired after the first squib is fired and at a timing earlier than that when the head-on collision occurs, in combination with other features of claim 1.  Kiribayashi et al. (US 5,995,892), Ide et al. (US 6,167,335), and Ozaki (US 7,104,354) disclose controllers that determine oblique crash situations and control safety systems accordingly.  Belwafa et al. (US 9,150,186), Cho et al. (US 9,162,645), Le et al. (US 9,180,834), Hicken et al. (US 9,333,940), EL-Jawahri et al. (US 9,550,465), Cheng et al. (US 9,561,774), Kruse (US 9,676,355), Paxton et al. (US 9,758,121), Kruse et al. (US 9,771,047), Choi et al. (US 9,840,223), Choi (US 9,908,496), Jindal et al. (US 9,956,937), Patel et al. (US 10,011,243), Fischer et al. (US 2018/0208143), Sumiya (US 10,246,042), Shin (US 10,479,316), O’Connor et al. (US 10,589,705), Perez (US 10,730,472), and Oh et al. (US 10,988,103) disclose controllers that determine oblique crash situations and control valves, inflators, and tether mechanisms to selectively inflate auxiliary chambers.  Fukawatase (JP 2016-020104) discloses a controller that determines oblique crash situations and controls inflation of a two-stage inflator such that activation timing of the second stage occurs later for an oblique crash situation in comparison to a front crash situation.  None of the prior art discloses a second squib is fired at a timing earlier for an oblique collision in comparison to firing of the second squib for a head-on collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614